        Case 6:18-po-00541-JDP Document 27 Filed 12/28/20 Page 1 of 2


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:18-po-00541-HBK
12                       Plaintiff,
13            v.                                      MOTION TO DISMISS VIOLATION
                                                      NUMBER 6807971; AND ORDER
14
                                                      THEREON
15    ROBERTO O. COVARRUBIASYANEZ,
16                       Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of violation

20   number 6807971, in the matter of case 6:18-po-00541-HBK, without prejudice and in the interest

21   of justice.

22                                                        Respectfully submitted,

23
                                                          McGREGOR SCOTT
24                                                        United States Attorney
25

26           Dated: December 28, 2020                     /S/ Sean O. Anderson_____
27                                                        SEAN O. ANDERSON
                                                          Legal Officer
28                                                        Yosemite National Park
                                                      1
       Case 6:18-po-00541-JDP Document 27 Filed 12/28/20 Page 2 of 2


 1                                               ORDER
 2

 3            Upon motion of the United States brought under Fed. R. Crim. Pro. 48 and filed on
     December 28, 2020 (Doc. No. 26), violation number 6807971 in the matter of United States v.
 4
     Covarrubias-Yanez, case no. 6:18-po-00541-HBK, is hereby dismissed without prejudice, in the
 5
     interest of justice. The United States shall file a response to defendant’s Motion to Dismiss (Doc.
 6   No. 22) as regards only violation number 6807968 within fourteen (14) days of the date of this
 7   Order.
 8

 9   IT IS SO ORDERED.

10
     Dated:     December 28, 2020
11                                                     HELENA M. BARCH-KUCHTA
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
